Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1: step (c), the recitation of “ the metabolism of yeasts” does not have antecedent basis. The limitation “ a by-product of the metabolism of yeasts and a by-product of food process” is vague and indefinite because it unclear what products are encompassed under the broad categories. It is also unclear if a Markush group in intended.  If so, the proper language is selected from the group consisting of.  Claim 1 is also vague and indefinite in that the body of the claim does not commensurate in scope with the preamble.  The preamble recites a method of treating to reduce contaminants. However, there is no step in the body of the claim which recites reducing the contaminants of the liquid.  Step b recites a contacting step but it is unclear what is the result of such contacting step.
In claim 2, it is unclear if a Markush grouping is intended.  If so, the proper language is “ selected from the group consisting of.
Claim 4 has the same problem as claim 1.
In claim 6, the limitation “dso” is vague and indefinite; it is unclear what it is describing or indicating.
In claim 8, the recitation of “ the amount of contaminants” does not have proper antecedent basis.  The term “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Also, it is unclear if a Markush group is intended.  If so, the proper language is “ selected from the group consisting of”.
Claim 11 has the same problem as claim 2.
Claim 14 is vague and indefinite because it is not clear exactly what process is being claim. The claim recites a production process but there is no steps r related to the production process.  The claim instead recites comprising the method of treating liquids according to claim 1 but it is unclear if the liquids are utilized in the production process.  
In claim 15, the limitation “ during the clarification step” is vague and indefinite because it is not clear what clarification step the claim is referring to.  Claim 14 does not recite any clarification step.  Also, there is no antecedent basis for “ the clarification step”.
Claim 16 has the same problem as claim 6.
Claim 18 has the same problem as claim 8.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,5,9,10,11, 12,13,14 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Munson ( 5006356).
For claim 1, Munson discloses a method of treating liquids to reduce contaminants.  The method comprises the steps of contacting beverage with an effective amount of an amorphous, precipitated synthetic magnesium silicate to remove chill haze components from the beverage and filtering the beverage to form a filtered beverage.  The removing of chill haze components is a by product of food processing.  Furthermore, Munson discloses the liquids as claimed and the liquids are treated with the same processing steps as claimed.  Thus, it is obviously inherent that the components as claimed are removed.  For claim 2, Munson discloses synthetic calcium silicates. For claim 5, Munson discloses precipitated magnesium silicate; thus, the silicate is a particulate.  For claims 9-10, Munson disclose the beverages include wine, fruit juice, vegetable juice, beer, ale, porter etc…For claim 11, , Munson discloses the liquids as claimed and the liquids are treated with the same processing steps as claimed.  Thus, it is obviously inherent that the components as claimed are removed.  For claim 12, Munson discloses the silicate is slurried with the liquid to be treated.  For claim 13, Munson discloses a filtered liquid obtained from the method.  For claim 14, the claim is indefinite as explained in the 112 rejection above.  Munson discloses the liquid include wine and the processing steps as claimed.  Thus, Munson discloses the wine production process.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6,7,16,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munson  in view of Butterworth ( 3940498).
Munson does not disclose the particle size as in claims 6,16 and the dosage in .1-20g/l as in claims 7,17.
Butterworth discloses a method for removing or reducing concentration of undesirable ingredient in beverages using magnesium silicate.  Butterworth discloses the magnesium silicate has a typical size of 95-100% minus 325 mesh ( 36 micrometers) is satisfactory. The magnesium silicate is used in dosage of .2g/300 ml which is equal to .66g/l. Butterworth discloses that too small particle size, the requirement of the filtration step would be more limited.  If the particle size is too large, its activity will be reduced.  ( see columns 3-4)
Both Munson and Butterworth are directed to removing contaminants by using synthetic magnesium silicate.  It would have been obvious to one skilled in the art to follow the guideline of Butterworth on the function of the particle size and to determine the optimum size through routine experimentation.   The dosage can be done in percent as in Munson or in wt/volume of beverage as in Butterworth.  It would have been obvious to one skilled in the art to use whichever dosage method to carry out the treatment and to vary the amount depending on the extent of treatment desired.  Such parameter can readily be determined by one skilled in the art.  It would have been obvious to one skilled in the art to measure the particle size by any known method.
Claim(s) 3,4,20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Munson in view of Fleming ( WO 2017/040210) .
Munson does not disclose BET surface area as in claims 3,4,20.
Fleming discloses composite filter aid comprising precipitated magnesium silicate.  The composite filter aid has a BET surface area in a range of from about 25meter square/g-440 m square/g. Fleming teaches the BET surface area results in different adsorption capacity and filtration rate.( see paragraphs 0039, 0074-0075)
Both Munson and Fleming are directed to methods removing material using magnesium silicate.  It would have been obvious to one skilled in the art to follow the guideline of Fleming on the BET surface to obtain satisfactory adsorption of contaminants.
Claim(s 8,15,18 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Munson. ( 5006356)
Munson does not disclose the treating is carried out during the clarification step as in claim 15, the percent of reduction of contaminants as in claims 8, 18. 
It would have been obvious to one skilled in the art to determine the percent of contaminants reduction depending on the extent of treatment and the quality desired in the final beverage product.  Such parameter can readily be determined by one skilled in the art.  It would have been obvious to one skilled in the art to determine the convenient point to carry out the process through routine experimentation. Claim 19 is included in the rejection because it depends from claim 18.  However, Munson discloses the silicate is slurried with the liquid to be treated.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berg discloses chillproofing with magnesium silicate/silica gel agents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



July 1, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793